                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF IOWA
                                   EASTERN DIVISION

     UNITED STATES OF AMERICA,
                       Plaintiff,                              No. 19-CR-1004-CJW-MAR
     vs.                                                                  ORDER
     BRANDON JAMES SEYS,
                       Defendant.
                                        ____________________

                                      TABLE OF CONTENTS

I.         INTRODUCTION .......................................................................... 2

II.        STANDARD OF REVIEW................................................................ 2

III.       FACTUAL BACKGROUND ............................................................. 6

IV.        APPLICABLE LAW ......................................................................11

V.         ANALYSIS ..................................................................................12

           A.     Fair and Just Reason ...............................................................12

                  1.       Violation of Defendant’s Due Process Rights .........................12

                  2.       Impeachment Evidence ...................................................14

           B.     Claim of Innocence, Timeliness of Withdrawal, and Prejudice ............16

                  1.       Claim of Innocence ........................................................17

                  2.       Timeliness of Withdrawal ................................................18

                  3.       Prejudice to Government .................................................19

VI.        CONCLUSION .............................................................................20
                                               1

       Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 1 of 20
                                I.     INTRODUCTION
      This matter is before the Court on a Report and Recommendation (“R&R”) of the
Honorable Mark A. Roberts, United States Magistrate Judge. (Doc. 150). On May 26,
2020, defendant filed a motion to withdraw his guilty plea. (Doc. 131). On June 2,
2020, the government timely filed a resistance. (Doc. 133). On June 10, 2020, defendant
timely filed a reply. (Doc. 137). On June 12, 2020, Judge Roberts held a hearing on
defendant’s motion. (Doc. 139). On July 6, 2020, the government filed a supplemental
brief. (Doc. 145). On July 7, 2020, defendant also filed a supplemental brief. (Doc.
147). On July 27, 2020, Judge Roberts issued his R&R, recommending that the Court
deny defendant’s motion. (Doc. 150, at 34). On August 10, 2020, defendant timely
filed his objections to the R&R. (Doc. 151).
      For the following reasons, the Court overrules defendant’s objections (Doc. 151),
adopts Judge Roberts’ R&R with minor legal modifications (Doc. 150), and denies
defendant’s motion to withdraw his guilty plea (Doc. 131).
                          II.        STANDARD OF REVIEW
      The Court reviews Judge Roberts’ R&R under the statutory standards found in
Title 28, United States Code, Section 636(b)(1):
             A judge of the court shall make a de novo determination of those
      portions of the report or specified proposed findings or recommendations
      to which objection is made. A judge of the court may accept, reject, or
      modify, in whole or in part, the findings or recommendations made by the
      magistrate judge. The judge may also receive further evidence or recommit
      the matter to the magistrate judge with instructions.

See also FED. R. CIV. P. 72(b) (stating identical requirements). While examining these
statutory standards, the United States Supreme Court explained:
             Any party that desires plenary consideration by the Article III judge
      of any issue need only ask. Moreover, while the statute does not require
      the judge to review an issue de novo if no objections are filed, it does not




                                           2

    Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 2 of 20
       preclude further review by the district judge, sua sponte or at the request
       of a party, under a de novo or any other standard.

Thomas v. Arn, 474 U.S. 140, 154 (1985). Thus, a district court may review de novo
any issue in a magistrate judge’s report and recommendation at any time. Id. If a party
files an objection to the magistrate judge’s report and recommendation, however, the
district court must “make a de novo determination of those portions of the report or
specified proposed findings or recommendations to which objection is made.” 28 U.S.C.
§ 636(b)(1). In the absence of an objection, the district court is not required “to give any
more consideration to the magistrate’s report than the court considers appropriate.”
Thomas, 474 U.S. at 150.
       De novo review, of course, is nondeferential and generally allows a reviewing
court to make an “independent review” of the entire matter. Salve Regina Coll. v.
Russell, 499 U.S. 225, 238 (1991) (noting also that “[w]hen de novo review is compelled,
no form of appellate deference is acceptable”); see Doe v. Chao, 540 U.S. 614, 620–19
(2004) (noting de novo review is “distinct from any form of deferential review”). The
de novo review of a magistrate judge’s report and recommendation, however, only means
a district court “‘give[s] fresh consideration to those issues to which specific objection
has been made.’” United States v. Raddatz, 447 U.S. 667, 675 (1980) (quoting H.R.
Rep. No. 94–1609, at 3, reprinted in 1976 U.S.C.C.A.N. 6162, 6163 (discussing how
certain amendments affect Section 636(b))). Thus, although de novo review generally
entails review of an entire matter, in the context of Section 636 a district court’s required
de novo review is limited to “de novo determination[s]” of only “those portions” or
“specified proposed findings” to which objections have been made.                28 U.S.C.
§ 636(b)(1).
       Consequently, the Eighth Circuit Court of Appeals has indicated de novo review
would only be required if objections were “specific enough to trigger de novo review.”



                                             3


    Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 3 of 20
Branch v. Martin, 886 F.2d 1043, 1046 (8th Cir. 1989). Despite this “specificity”
requirement to trigger de novo review, the Eighth Circuit Court of Appeals has
“emphasized the necessity . . . of retention by the district court of substantial control
over the ultimate disposition of matters referred to a magistrate.” Belk v. Purkett, 15
F.3d 803, 815 (8th Cir. 1994). As a result, the Eighth Circuit has concluded that general
objections require “full de novo review” if the record is concise. Id. (“Therefore, even
had petitioner’s objections lacked specificity, a de novo review would still have been
appropriate given such a concise record.”). Even if the reviewing court must construe
objections liberally to require de novo review, it is clear to this Court that there is a
distinction between making an objection and making no objection at all. See Coop. Fin.
Ass’n v. Garst, 917 F. Supp. 1356, 1373 (N.D. Iowa 1996) (“The court finds that the
distinction between a flawed effort to bring objections to the district court’s attention and
no effort to make such objections is appropriate.”).
       In the absence of any objection, the Eighth Circuit Court of Appeals has indicated
a district court should review a magistrate judge’s report and recommendation under a
clearly erroneous standard of review. See Grinder v. Gammon, 73 F.3d 793, 795 (8th
Cir. 1996) (noting when no objections are filed and the time for filing objections has
expired, “[the district court judge] would only have to review the findings of the
magistrate judge for clear error”); Taylor v. Farrier, 910 F.2d 518, 520 (8th Cir. 1990)
(noting the advisory committee’s note to FED. R. CIV. P. 72(b) indicates “when no timely
objection is filed the court need only satisfy itself that there is no clear error on the face
of the record”); Branch, 886 F.2d at 1046 (contrasting de novo review with “clearly
erroneous standard” of review, and recognizing de novo review was required because
objections were filed).
       The Court is unaware of any case that has described the clearly erroneous standard
of review in the context of a district court’s review of a magistrate judge’s report and



                                              4


    Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 4 of 20
recommendation to which no objection has been filed. In other contexts, however, the
Supreme Court has stated the “foremost” principle under this standard of review “is that
‘[a] finding is “clearly erroneous” when although there is evidence to support it, the
reviewing court on the entire evidence is left with the definite and firm conviction that a
mistake has been committed.’” Anderson v. City of Bessemer City, 470 U.S. 564, 573–
74 (1985) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). Thus,
the clearly erroneous standard of review is deferential, see Dixon v. Crete Med. Clinic,
P.C., 498 F.3d 837, 847 (8th Cir. 2007) (noting a finding is not clearly erroneous even
if another view is supported by the evidence), but a district court may still reject the
magistrate judge’s report and recommendation when the district court is “left with a
definite and firm conviction that a mistake has been committed,” U.S. Gypsum Co., 333
U.S. at 395.
       Even though some “lesser review” than de novo is not “positively require[d]” by
statute, Thomas, 474 U.S. at 150, Eighth Circuit precedent leads this Court to believe
that a clearly erroneous standard of review should generally be used as the baseline
standard to review all findings in a magistrate judge’s report and recommendation that
are not objected to or when the parties fail to file any timely objections, see Grinder, 73
F.3d at 795; Taylor, 910 F.2d at 520; Branch, 886 F.2d at 1046; see also FED. R. CIV.
P. 72(b) advisory committee’s note (“When no timely objection is filed, the court need
only satisfy itself that there is no clear error on the face of the record in order to accept
the recommendation.”). In the context of the review of a magistrate judge’s report and
recommendation, the Court believes one further caveat is necessary: a district court
always remains free to render its own decision under de novo review, regardless of
whether it feels a mistake has been committed. See Thomas, 474 U.S. at 153–54. Thus,
although a clearly erroneous standard of review is deferential and the minimum standard




                                             5


    Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 5 of 20
appropriate in this context, it is not mandatory, and the district court may choose to apply
a less deferential standard.
                           III.   FACTUAL BACKGROUND
       After reviewing the record, the Court finds that Judge Roberts accurately and
thoroughly summarized the relevant facts in his R&R. (Doc. 150, at 2–9). Further,
neither party objects to the R&R’s factual findings.        Thus, the Court adopts and
incorporates below the R&R’s factual findings without modification. (Id.) (original
footnotes omitted).
              This case involves an alleged conspiracy to distribute
       methamphetamine and cocaine in the Northern District of Iowa. The
       investigation included use of a surveillance camera to monitor a Dubuque,
       Iowa residence. The August 28, 2019 testimony of Investigator Kearney is
       the principal issue in this motion. Although the facts of this case have been
       detailed in several prior orders, the nature of this motion necessitates that
       certain facts be reiterated.
              On November 30, 2018, the DDTF commenced twenty-four-hour
       video surveillance using a Milestone surveillance camera on 740 Boyer
       Street, Dubuque, Iowa (“740 Boyer Street”), a home associated with
       Defendant. (Kearney Aug. 28, 2019 Hr’g Test. (“Kearney 2019 Hr’g
       Test.”) at 23-24.) Although the City of Dubuque has a well-known wealth
       of cameras, the Milestone camera belonged to the State of Iowa. State
       Division of Narcotics Enforcement (“DNE”) Agent Joshua Mulnix, who
       was also involved in the case, completed the request form for the camera.
       (Doc. 145-1.) The form provided, “Note IP video will be maintained for
       no more than 30 days unless specifically requested.” (Id. at 2.) The form
       also stated that “[a]ny information gathered during the operation of this
       equipment will be used for criminal purposes only. All other information
       gathered that is non-criminal will be destroyed.” (Id.) Agent Mulnix
       checked a box on the form that stated, “Records of surveillance will not be
       maintained by law enforcement personnel unless there is a clear criminal
       predicate (except that some records may be maintained for training
       purposes).” (Id.)
              This Milestone camera remained in place until mid-January 2019.
       (Kearney 2019 Hr’g Test. at 23.) Defendant was arrested on State charges
       on December 30, 2018 and has been in state or federal custody since then.


                                             6


    Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 6 of 20
 Investigator Kearney testified at the August 28, 2019 hearing on
 Defendant’s Motion to Suppress Evidence, Motion to Quash Search
 Warrants and Suppress Evidence, Supplemental Motion to Suppress, and
 Motion to Dismiss (“the Pretrial Motions” or “Motion to Dismiss,” as
 relevant). The following is a synopsis of his relevant testimony.
         A.     Investigator Kearney’s August 28, 2019 Testimony
         Investigator Kearney testified that due to a shortage of city
 surveillance cameras, investigators in this case had to use the State’s
 Milestone camera to conduct surveillance. (Id. at 24, 35.) This was the
 first time Investigator Kearney had used a surveillance camera running on
 the State’s server and the camera did not save video the way Investigator
 Kearney thought it would. (Id. at 74.) City of Dubuque cameras
 automatically save footage for 30 days, which is how long Investigator
 Kearn[e]y assumed the state camera would save footage. (Id.) During the
 course of the surveillance of 740 Boyer Street, Investigator Kearney printed
 approximately six or seven screenshots of surveillance footage. (Id. at 78-
 79.) Investigator Kearney attempted to take screenshots of anything he
 found “significant.” (Id. at 76.) Although Investigator Kearney was never
 certain of the “look-back” period for the Milestone camera, i.e., how long
 the video was saved for at least the short term, he knew it was at least a
 few days because he could come into work on a Monday and review video
 from the weekend. (Id. at 74.)
         Investigator Kearney testified that sometime shortly after December
 23, 2018, he learned that the State server was not saving all the surveillance
 footage from the Milestone camera and that if he had wanted the footage
 saved, he should have provided hard drives to the State prior to the camera
 installation. (Id. at 76-77, 82.) Officer Kearn[e]y never provided hard
 drives to the State because he thought it would not be possible to preserve
 footage that had already been taken. (Id. at 77.)
         Investigator Kearney testified that he took no “affirmative steps to
 destroy or get rid of any evidence.” (Id. at 82.) He further testified that
 he did not “intentionally get rid of any evidence” or “get rid of any evidence
 that [he] knew to be exculpatory for the purpose of avoiding it for use by
 the defendant or the defense.” (Id. at 82-83.)
         B.     Events Subsequent to the August 28, 2019 Hearing
         On October 8, 2019, I filed a Report and Recommendation (“R. and
 R.”) recommending the District Court deny all motions that were the
 subject of the August 28, 2019 hearing, including Defendant’s Motion to
 Dismiss (Doc. 34), which was based on alleged due process violations from


                                       7


Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 7 of 20
 law enforcement’s failure to preserve footage from the Milestone camera.
 (Doc. 86.) Defendant filed objections to the R. and R. (Doc. 91.) On
 October 21, 2019, the Honorable C.J. Williams accepted the R. and R.
 with minor factual modifications. (Doc. 98.) On October 22, 2019,
 Defendant appeared before me and pleaded guilty to Counts 1 and 3 of the
 Superseding Indictment. (Doc. 102.) On the same day, Judge Williams
 accepted my R. and R. recommending he accept Defendant’s guilty plea.
 (Doc. 103, 106.)
         On January 27, 2020, Defendant’s then-attorney served a subpoena
 on Special Agent Craig Mackaman. (Doc. 131-1 at 5; Doc. 132-1 (Def.
 Ex. N).) The subpoena requested “disclosure and presentation of copies of
 any video or other media that showed the residence at 740 Boyer Street . . .
 within the time frames of November 30, 2018 to January 15, 2019 that were
 in the possession of the Iowa Department of Public Safety.” (Doc. 132-1
 at 1.) In response, Special Agent Mackaman searched the Department of
 Public Safety’s video recording server archives and located video
 recordings that were responsive to the subpoena. (Id.) Special Agent
 Mackaman stated that finding this video was “somewhat of an anomaly due
 to the fact that the video camera retention time for most recordings is set
 for 45 to 90 days without prior arrangements being made for a longer
 retention period which generally would be up to 365 days at the longest.”
 (Id.) He further explained:
                The fact that there were files related to this request still
         retained on the server was merely a malfunction within the
         video management software and or hardware components of
         the server which failed to completely erase video files that
         were beyond the date of the designated retention period set
         for that camera. The fact that these files are not complete (24
         hours) for a certain day or date range shows that some files
         were deleted while others were not, again demonstrating a
         software or hardware failure. The video management
         software is set to archive video at 2 hour increments, thus
         most of the files which remained were segmented into
         durations of 2 hours in length.
 (Id. at 2.) Special Agent Mackaman sent 72 two-hour video clips from 18
 different days of video surveillance to Defendant’s counsel in response to
 the subpoena. (Id.) Only one two-hour video clip was from a day prior to
 Defendant’s arrest. (Id.)



                                      8


Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 8 of 20
         Sometime on or after February 7, 2020, Investigator Kearney filed
 an undated Supplemental Report in Defendant’s case. (Doc. 132-2.) In
 relevant part, the report stated:
         On Monday February 3rd 2020, I did speak to Mackman [sic].
         . . . Mackman said that he received a subpoena on Friday
         asking for any Milestone Video related to the Brandon Seys
         case.
         Mackman stated that he did look on the state server ‘Archive
         Folder’ and found small clips of the Milestone Video starting
         on believed was December 30th, 2018. Mackman stated that
         sometimes the server will save small clips of video recordings
         on its own. Mackman also said that the clips are scattered over
         a couple week time period.
         I did tell Mackman that I asked DCI Agent Witt back in May
         of 2019 if there were [sic] any Boyer Street video on the
         server and she stated that she didn’t see any. Mackman said
         that the clips were only found in the archive folder.
         ...
         On February 7th, 2020, I did speak to AUSA Emily Nydle
         and informed her that small clips of Milestone video from the
         Boyer Street Camera was located in the state archive folder.
         I did inform her that Mackman would be sending her a copy
         of the video.
 (Id.)
         On April 15, 2020, I granted Attorney Lahammer’s Motion to
 Withdraw as Defense Counsel. (Doc. 123.) Attorney John Bishop was
 appointed on April 16, 2020. (Doc. 124.) On May 26, 2020, Defendant
 filed the instant motion. (Doc. 131.)
         C.      Investigator Kearney’s June 12, 2020 Hearing Testimony
         On June 12, 2020, Investigator Kearney testified to the following
 relevant facts. The investigation of Defendant was the first time he was
 involved with a camera that was run on the state server. (Doc. 143, Dan
 Kearney June 12, 2020 Hr’g Test. (“Kearney 2020 Hr’g Test”) at 48.) He
 did not remember whether he or Agent Mulnix requested the camera from
 the State or remember reading anything on the request form saying video
 would be saved for 30 days. (Id. at 58-59.) At the time the camera was
 requested, both Investigator Kearney and Agent Mulnix assumed that the
 State recording system was similar to the Dubuque recording system. (Id.
 at 60, 63.) However, he learned from Agent Mulnix in December 2018


                                    9


Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 9 of 20
  that if they had wanted the State to preserve the video from the Milestone
  camera, they would have to provide hard drives prior to installation to the
  State. (Id. at 63-64, 72-73.) This surprised Investigator Kearney, but he
  had no reason to doubt Agent Mulnix because Agent Mulnix had long-term
  experience investigating drug cases for the State. (Id. at 71.) Investigator
  Kearney later learned that Agent Mulnix “provided [him] with potentially
  incorrect information” and that he could have provided the State with hard
  drives “either while the recording [was] going on or afterwards during a
  short timeframe.” (Id. at 49.)
          Investigator Kearney did not ask anyone on behalf the State to
  provide copies of videos from the Milestone camera in November or
  December 2018 because the DDTF had not provided the State with hard
  drives prior to installation of the camera. Investigator Kearney felt it would
  be futile to make such a request. (Id. at 49, 67-68.) In May 2019,
  apparently at the request of AUSA Emily Nydle, he did ask Special Agent
  Holly Witt if there was any video remaining from the camera. (Id. at 49,
  67-68; Doc. 140.) Investigator Kearn[e]y did not expect there to be any
  video because he understood that video was not preserved if hard drives
  were not provided at the beginning of the recording process. (Kearney
  2020 Hr’g Test. at 71-72.) Investigator Kearney never received any video
  from Special Agent Witt in response to his query. (Id. at 49-50.)
  Investigator Kearney was surprised to learn in January 2020 that video, in
  fact, did exist from the Milestone camera. (Id. at 50.) Upon learning that
  video of the surveillance of 740 Boyer Street existed, Investigator Kearney
  wrote the supplemental report discussed above. (Id.) Investigator Kearney
  explained that Special Agent Witt first showed him the image of 740 Boyer
  Street to confirm that she had the correct video and that he had not spoken
  to Special Agent Mackaman until after learning about the video clips. (Id.)
          Investigator Kearney made representations in his search warrant
  application stating that video from the Milestone camera and physical
  surveillance showed certain things occurred at 740 Boyer Street. (Id. at 53-
  55.) He stated that if this case had gone to trial, he would have testified
  that certain persons known to be involved with methamphetamine in the
  Dubuque area frequented 740 Boyer Street and that Defendant would
  frequently have black bags and/or briefcases in his possession when he left
  the house, which was something that he had observed on the Milestone
  video. (Id. at 55-58.) He admitted that without the video, Defendant would
  not be able to dispute that the video showed this. (Id. at 56-58.) However,
  Defendant also had his own surveillance system that was seized by law


                                       10


Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 10 of 20
      enforcement. (Id. at 70.) Although Defendant said he would provide a
      password for that system, he later declined to do so. (Id.)
              Investigator Kearney testified that he does not bear Defendant any ill
      will and did not intentionally destroy evidence that he believed could be
      useful to the defense. (Id. at 51.) To Investigator Kearney’s knowledge,
      none of the video that was lost included any inculpatory or exculpatory
      information. (Id. at 51-52.) The only relevant activity that appeared on
      the video was captured in screenshots that he took when he reviewed the
      video during the investigation. (Id. at 52.) Investigator Kearney had the
      opportunity to review his August 2019 testimony and stated that at that time,
      he testified to the best of his knowledge, although he has learned since that
      time that had he made a timely request to the State, the entire recording
      from the Milestone camera could have potentially been saved. (Id. at 52-
      53.)
              D.     Special Agent Holly Witt’s And Special Agent Craig
      Mackaman’s June 12, 2020 Hearing Testimony
              Special Agents Holly Witt and Craig Mackaman both testified that
      had anyone asked if video from State cameras could have been saved during
      the 30-day recording period, they could have saved the entire recording.
      (Witt Hr’g Test. at 24; Mackaman Hr’g Test. at 38.) Special Agents Witt
      and Mackaman also testified that although the request form stated that video
      footage was saved for 30 days, it was actually saved for a minimum of 45
      days to give law enforcement a “grace period” within which to ask for
      recordings. (Witt Hr’g Test. at 12-13; Mackaman Hr’g Test. at 42-43.)
      Special Agents Witt’s and Mackaman’s testimony will be further discussed
      below.
                                IV. APPLICABLE LAW
      A defendant has no absolute right to withdraw a guilty plea. See United States v.
Nichols, 986 F.2d 1199, 1201 (8th Cir. 1993). A district court may allow a defendant
to withdraw his guilty plea if he shows a “fair and just reason,” FED. R. CRIM. P.
11(d)(2)(B), but a guilty plea should not “be set aside lightly.” United States v. Prior,
107 F.3d 654, 657 (8th Cir. 1997). “‘The defendant bears the burden of showing fair
and just grounds for withdrawal.’” United States v. Rollins, 552 F.3d 739, 741 (8th Cir.
2009) (citation omitted). “When a defendant has entered a knowing and voluntary plea
of guilty at a hearing at which he acknowledged committing the crime, ‘the occasion for


                                           11


    Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 11 of 20
setting aside a guilty plea should seldom arise.’” United States v. Morrison, 967 F.2d
264, 268 (8th Cir. 1992) (quoting United States v. Rawlins, 440 F.2d 1043, 1046 (8th
Cir. 1971)). “Even if such a fair and just reason exists, before granting the motion a
court must consider ‘whether the defendant asserts his innocence of the charge, the length
of time between the guilty plea and the motion to withdraw it, and whether the
government will be prejudiced if the court grants the motion.’” United States v. Ramirez-
Hernandez, 449 F.3d 824, 826 (8th Cir. 2006) (quoting Nichols, 986 F.2d at 1201).
“Where the court sees no fair and just reason to permit withdrawal, however, these
additional matters need not be considered.” Id.
                                   V.     ANALYSIS
      A.     Fair and Just Reason
      Defendant seeks to withdraw his guilty plea and reopen the record in light of newly
discovered evidence that he alleges casts doubt on the veracity of Investigator Kearney’s
prior testimony about the Milestone camera footage. (Docs. 131, at 4; 151, at 1–2).
Defendant argues that Investigator Kearney intentionally failed to preserve the Milestone
footage and subsequently testified falsely on two occasions to conceal his failure. (Doc.
151, at 1–2). Defendant argues these circumstances constitute a fair and just reason for
withdrawing his guilty plea for two reasons. First, Investigator Kearney’s actions may
establish a due process violation which may necessitate dismissal of defendant’s case.
(Id., at 1). Second, even if dismissal was not warranted, defendant would have the
opportunity to impeach Investigator Kearney to such an extent that there would be “a
reasonable probability that [defendant] would not be found guilty at trial.” (Id.).
             1.     Violation of Defendant’s Due Process Rights
      Defendant’s first contention—that Investigator Kearney’s actions amount to a
violation of defendant’s due process rights as described in Brady v. Maryland, 373 U.S.
83 (1963) and its progeny—is unpersuasive. Defendant initially argued this point in his



                                           12


    Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 12 of 20
June 4, 2019, Motion to Dismiss. (Doc. 34). This Court has already addressed and
disposed of much of this argument in its October 21, 2019 Order. (Doc. 98, at 24–26).
In denying defendant’s prior motion, this Court found that defendant failed to show that
the Milestone footage was exculpatory or that it was unavailable by other reasonable
means. Id. This Court conceded that the footage may be material but found that its
evidentiary value was likely limited to the narrow purpose of undermining the testimony
of law enforcement officers. Id. at 25. This assessment is bolstered by defendant’s
second contention in the instant motion—that the opportunity to impeach Investigator
Kearney may shift the outcome of a trial. Further, defendant had access to personal
surveillance footage which could serve a similar purpose as the Milestone footage. Id.
Thus, “the Milestone Camera footage is not material, exculpatory evidence and did not
trigger the government’s duty to preserve.” Id.
       The only way the outcome of defendant’s due process allegation could differ now
is if the new information about Investigator Kearney’s failure to preserve the Milestone
footage demonstrates that he acted in bad faith. Assuming that the evidence in question
is potentially useful, “a criminal defendant must prove bad faith on the part of the police
to make out a due process violation.” United State v. Houston, 548 F.3d 1151, 1155
(8th Cir. 2008) (citing Arizona v. Youngblood, 488 U.S. 51, 57 (1988)).            Indeed,
defendant hangs his hat on the hope that this Court accepts defendant’s assertions of
Investigator Kearney’s perjury and dishonesty as irrefutable.       To be sure, the new
evidence arguably shows that Investigator Kearney was less diligent than previously
believed. This still falls far short of the type of behavior which could plausibly be
considered to be bad faith. There is no evidence—other than defendant’s supposition—
that Investigator Kearney intentionally destroyed files, made any “conscious effort[s] to
suppress exculpatory evidence,” or otherwise engaged in a “calculated effort to
circumvent the disclosure requirements established by Brady v. Maryland and its



                                            13


    Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 13 of 20
progeny.” California v. Trombetta, 467 U.S. 479, 488 (1984). Defendant’s accusations
are mere characterizations and enjoy little support in the record. Defendant relies entirely
on inferences drawn from an overly literal parsing of Investigator Kearney’s testimony
and assumptions about what law enforcement agents from different but related agencies
should know throughout the course of a prolonged investigation. These inferences are
unreasonable and, without more, do not prove bad faith on the part of the government.
As a result, this Court declines to endorse them.
       Nevertheless, defendant need not definitively establish a due process claim in order
to justify the withdrawal of his plea. A fair and just cause may take many forms,
including the discovery of new evidence. See, e.g., United States v. Garcia, 401 F.3d
1008, 1011 (9th Cir. 2005) (finding that new evidence must be related to defendant’s case
but need not exonerate defendant to qualify as a fair and just reason); United States v.
Baptista, 738 Fed. App’x 384, 386 (9th Cir. 2018) (holding that when considering new
evidence, “the district court should ask whether the new evidence could have motivated
the defendant to plead not guilty.”). The new evidence raised by defendant does nothing
to alter this Court’s prior conclusion that the officer’s “failure to preserve the [Milestone]
footage was at best negligent and does not constitute bad faith.” (Doc. 98, at 26) (citing
Houston, 548 F.3d at 1155). Additionally, defendant has made no showing that he would
have pled otherwise had he known of this new evidence at the time of pleading. A due
process violation has not occurred here and the new evidence itself does not suffice as a
fair and just reason to withdraw the defendant’s previous guilty plea.
              2.     Impeachment Evidence
       Defendant’s second contention—that the opportunity to impeach Investigator
Kearney may result in a more favorable outcome at trial—does not constitute a fair and
just reason for withdrawal of plea either. A defendant who uncovers evidence relating
to his factual or legal innocence which was unavailable prior to the defendant’s guilty



                                             14


    Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 14 of 20
plea may be allowed to withdraw his plea. See, e.g., United States v. Groll, 992 F.2d
755, 758 (7th Cir. 1993) (“[B]eing legally innocent of the crime is a fair and just reason
to withdraw a guilty plea.”); United States v. Garcia, 401 F.3d 1008, 1011 (9th Cir.
2005) (finding that the defendant’s discovery of a new witness raised new questions about
his involvement in the illegal activity and therefore constituted a fair and just reason to
withdraw his guilty plea). Serious allegations of that sort call for a more probing analysis.
See Morrison, 967 F.2d at 268. New information that merely causes a defendant to
reevaluate the likelihood of success at trial, however, does not entitle a defendant to
withdraw his plea:
       Often the decision to plead guilty is heavily influenced by the defendant’s
       appraisal of the prosecution’s case against him and by the apparent
       likelihood of securing leniency should a guilty plea be offered and accepted.
       Considerations like these frequently present imponderable questions for
       which there are no certain answers; judgments may be made that in the light
       of later events seem improvident, although they were perfectly sensible at
       the time.

Brady, 397 U.S. at 756–57.
       A defendant is not entitled to withdraw his plea simply because he has a change of
heart about the strength or weakness of the case against him. Nichols, 986 F.2d at 1203.
The facts which led the Eighth Circuit Court of Appeals to reach this conclusion in United
States v. Nichols are remarkably similar to the facts of the instant case. There, the
defendant pled guilty to federal drug distribution charges. Id. at 1201. Subsequently,
the defendant learned that the government’s investigation against him had been closed
prior to his indictment. Id. at 1202. The defendant averred on appeal that his plea was
induced primarily by his attorney’s representations to him that the government’s case was
strong and that had he known that the government had closed his investigative file he
never would have pled guilty. Id. The Eighth Circuit Court of Appeals denied the
defendant’s motion to withdraw his plea, stating that the defendant fully understood the


                                             15


    Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 15 of 20
nature of the charges against him when he pled guilty and that the newly discovered
evidence at best constituted “a source of impeachment material that could be used against
the . . . government agent at trial.” Id. at 1203.
       As in Nichols, so too here defendant seeks to withdraw his plea so that he may
attempt to litigate a case that initially appeared to be stronger than it was. Unlike Nichols,
however, defendant in the instant case is explicit in characterizing his motivation as a
recalculation of his odds of success at trial. (Doc. 151, at 1.) This motivation does not
constitute a fair and just reason for withdrawing a guilty plea. See Nichols, 986 F.2d at
1203 (affirming trial court’s denial of motion to withdraw plea where new evidence was
only used for impeachment of witness); see also Morrison, 967 F.2d at 269–70 (affirming
trial court’s denial of motion to withdraw plea where new evidence amounted to weak
impeachment of victim’s testimony). Thus, defendant’s motion to withdraw his guilty
plea must fail.
       B.     Claim of Innocence, Timeliness of Withdrawal, and Prejudice
       In addition to determining whether defendant has established a fair and just reason
to withdraw his plea, a court should consider several other factors before allowing a plea
to be withdrawn. See United States v. Boone, 869 F.2d 1089, 1091–92 (8th Cir. 1989).
These factors are: (1) whether the defendant asserts their legal innocence; (2) the amount
of time elapsed between the plea and the motion to withdraw; and (3) the extent to which
the government will be prejudiced by the withdrawn plea. Id. There is no need to analyze
these additional factors absent an initial showing of a fair and just reason for withdrawal.
United State v. Abdullah, 947 F.2d 306, 311 (8th Cir. 1991). A “District Court could
not have abused its discretion in denying” a motion to withdraw when a defendant fails
to pass “the most critical test:” demonstrating that a fair and just reason to withdraw
exists. United States v. Jagim, 978 F.2d 1032, 1037 (8th Cir. 1992). Here, however,
the Court believes a comprehensive analysis of the Boone factors is warranted.



                                             16


    Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 16 of 20
              1.     Claim of Innocence
       Whether a defendant asserts his innocence as a basis for withdrawing his guilty
plea is an independent factor to be considered by a court when determining whether to
allow a withdrawal. Boone, 869 F.2d at 1091. As with the other factors, however, such
an assertion must be grounded in a basis of factual evidence or other support. United
States v. Ludwig, 972 F.2d 948, 951 (8th Cir. 1992). “‘[M]ere assertion of innocence,
absent a substantial supporting record[,] will not be sufficient to overturn a denial of a
motion to withdraw.’” Id. (quoting United States v. Clark, 931 F.2d 292, 295 (5th Cir.
1991)). This is especially true when the defendant knowingly and voluntarily admitted
guilt during his arraignment or plea taking. Morrison, 967 F.2d at 268. (“When a
defendant has entered a knowing and voluntary plea of guilty at a hearing at which he
acknowledged committing the crime, ‘the occasion for setting aside a guilty plea should
seldom arise.’”) (quoting Rawlins, 440 F.2d at 1046).
       Defendant’s assertion of innocence in this case contributes very little support to
his motion to withdraw. On October 22, 2019, defendant knowingly and voluntarily
admitted to the facts of the crimes alleged at his plea hearing. (Doc. 103). After fully
apprising defendant of his rights, the nature of the crimes alleged, and the consequences
of defendant’s plea, Judge Roberts recommended that this Court accept defendant’s guilty
plea—a recommendation to which defendant did not object. (Id.). The new evidence
which has arisen since entering his plea does not support an argument for the factual or
legal innocence of defendant.      To be sure, this new evidence provides a stronger
foundation from which to argue the merits of the prior Motion to Dismiss or certain
aspects of the government’s case. Such a purpose does not comport with a meaningful
assertion of innocence, however, and cannot serve as the basis for withdrawing a plea.
“[A] belated desire to appeal [or reargue] a suppression ruling is not a fair and just reason
warranting the withdrawal of a plea of guilty.” United States v. McHenry, 849 F.3d 699,



                                             17


    Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 17 of 20
706 (8th Cir. 2017) (second alteration in original). Thus, the Court finds that defendant’s
bare assertion of innocence does not justify a withdrawal of his plea.
              2.     Timeliness of Withdrawal
       The amount of time elapsed between a defendant’s plea and the motion to withdraw
is an independent factor to be considered by a court when determining whether to allow
a withdrawal. Boone, 869 F.2d at 1091. Here, more than seven months passed before
defendant moved to withdraw his plea. (Doc. 150, at 33). Such a prolonged period of
time between a plea and the subsequent motion to withdraw weighs against granting that
motion. See id. (finding a period of two months between plea and motion to withdraw
did not support withdrawal of the plea.); see also United States v. Montag, 28 Fed. App’x
589, 592 (8th Cir. 2002) (finding a period of five months between plea and motion to
withdraw did not support withdrawal of plea); United States v. Vallery, 108 F.3d 155,
158 (8th Cir. 1997) (holding that passage of over four months between plea and motion
to withdraw supported district court’s denial of motion).
       Defendant argues that the traditional Boone analysis mischaracterizes the actual
amount of time that elapsed here. (Doc. 137, at 4). Because defendant was not aware
of the additional evidence which serves as a basis for his motion to withdraw until mid–
February 2020, the date of defendant’s plea is not a fair date to start the clock, so to
speak. (Id.). Defendant’s timeline is further complicated by his change of counsel in
mid-April, by restrictions on access to counsel necessitated by the COVID-19 pandemic,
and by the extensive nature of the discovery materials to be reviewed by defendant’s new
counsel. (Id. at 4–5). These are fair arguments. Nevertheless, three months elapsed
from the discovery of the additional video recordings to the filing of the instant motion.
Further, the nature of this new evidence and its utility to defendant—discussed above—
do not support a finding that the intervening months are justified by anything other than
defendant’s “belated misgivings about [the] wisdom” of his plea. United States v. Green.



                                            18


    Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 18 of 20
521 F.3d 929, 931 (8th Cir. 2008) (quoting United States v. Fitzhugh, 78 F.3d 1326,
1328 (8th Cir. 1996)). Thus, the timeliness factor of the Boone analysis does not support
granting defendant’s motion.
              3.     Prejudice to Government
       The final Boone factor is whether the government will be prejudiced by a
withdrawal of defendant’s plea of guilty. Defendant asserts that no meaningful prejudice
to the government would result from allowing defendant to withdraw his plea. (Doc.
137, at 5). The government contends that since “witnesses would need to be served and
jurors notified again,” the government would be “greatly prejudiced if defendant were
allowed to withdraw his plea.” (Doc. 133, at 13–14).
       To the extent that serving witnesses and empaneling juries is prejudicial to the
government, it is a measure of prejudice which this Court is willing to accept.
Admittedly, there is some authority indicating that this burden is sufficient to constitute
“some prejudice.” (Doc. 150, at 34) (citing United State v. Durham, 178 F.3d 796, 799
(6th Cir. 1999)). To require the government to prepare for a trial after initially believing
a trial had been avoided, however, does not amount to the type of prejudice which should
preclude a defendant from withdrawing his plea if the remaining factors would otherwise
support a withdrawal. “[S]ome degree of prejudice to the government is, of course,
inevitable from a plea withdrawal[.]” United States v. Miell, 711 F. Supp. 2d 967, 991
(N.D. Iowa 2010). The degree of prejudice required to overcome a defendant’s interest
in withdrawing his plea must be significantly higher than that alleged by the government
here. See id. (finding prejudice to government is significant where passage of time causes
witness memories to fade); United States v. Dolson, No. CRIM.02-075(3)ADM/RL,
2003 WL 1610783 at *1 (D. Minn. Mar. 12, 2003) (finding significant prejudice where
key prosecution witness died between plea and motion to withdraw); United States v.




                                            19


    Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 19 of 20
Morrison, 770 F. Supp. 526, 531 (N.D. Iowa 1991) (finding prejudice where
government’s actual ability to prepare for trial is impaired by passage of time).
        Here, the government has failed to demonstrate any prejudice much beyond that
which it would normally face in anticipation of trial. Thus, the Court disagrees with
Judge Roberts’ R&R on this point and finds that the government would not be
significantly prejudiced by allowing defendant to withdraw his plea. This factor does
not, however, outweigh the defendant’s failure to prevail on the other Boone factors.
                                 VI.    CONCLUSION
        For these reasons, the Court concludes, as did Judge Roberts, that defendant has
not shown a fair and just reason to withdraw his guilty plea. Thus, this Court overrules
defendant’s objections (Doc. 151), adopts Judge Roberts’ R&R with minor legal
modification (Doc. 150), and denies defendant’s motion to withdraw his guilty plea (Doc.
131).
        IT IS SO ORDERED this 3rd day of September, 2020.



                                         _________________________
                                         C.J. Williams
                                         United States District Judge
                                         Northern District of Iowa




                                            20


    Case 2:19-cr-01004-CJW-MAR Document 152 Filed 09/03/20 Page 20 of 20
